NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0317n.06
                             Filed: April 26, 2005

                                             Case No. 03-2407

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

 SYLVIA FISHER, LEGAL GUARDIAN OF                            )
 ERVIN LAMARR AGEE, IV., A MINOR,                            )
                                                             )
           Plaintiff-Appellant,                              )        ON APPEAL FROM THE
                                                             )        UNITED STATES DISTRICT
                  v.                                         )        COURT FOR THE EASTERN
                                                             )        DISTRICT OF MICHIGAN
 MONUMENTAL LIFE INSURANCE                                   )
 COMPANY, a Maryland Corporation;                            )
 DIRECT RESPONSE INSURANCE                                   )
 ADMINISTRATIVE SERVICES, INC., a                            )
 Minnesota Corporation,                                      )
                                                             )
           Defendants-Appellees.                             )
                                                             )
 _______________________________________                     )

BEFORE: BATCHELDER and COLE, Circuit Judges; RUSSELL,* District Judge.

       ALICE M. BATCHELDER, Circuit Judge. Sylvia Fisher, Legal Guardian of Beneficiary

Ervin Lamarr Agee, IV., a minor, (“Fisher”) appeals the district court’s Order denying summary

judgment to Fisher and granting summary judgment to Monumental Life Insurance Company

(“Monumental”) and Direct Response Insurance Administrative Services, Inc. on Fisher’s breach

of contract claim arising out of Monumental’s denial of death benefits under an accidental death

insurance policy applied for by her daughter (“Decedent”). The district court held that the language

of the insurance policy clearly and unambiguously required Decedent to pay her first premium

before coverage became effective under the policy, and that because Decedent died before making

       *
        The Honorable Thomas B. Russell, District Judge for the Western District of Kentucy, sitting by designation.
her first premium payment, Monumental was not obligated to pay the benefits and its refusal to do

so did not constitute a breach of the insurance contract. The district court further held that the

unambiguous language of the policy stated that the policy was issued in consideration of the

payment of the premiums provided for in the policy’s terms, and because the premium was not paid,

the insurance contract was void and could not be enforced against Monumental. Finally, the district

court held that Fisher had failed to provide any evidence to support her alternative claim of estoppel.

       After carefully reviewing the record presented to us on appeal, the applicable law and the

parties’ briefs, we are convinced that the district court did not err in its conclusions. The record

demonstrates that no material facts remain in dispute, and the district court’s opinion carefully and

correctly sets out the law governing the issues raised, and clearly articulates the reasons underlying

its decision. Issuance of a full written opinion by this court, therefore, would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                  2